DYKMAN, J.
This case was before us at a prior term of this court upon an appeal by the plaintiff from a judgment in favor of the defendant. 33 N. Y. Supp. 838. We reversed that judgment, and laid down the law which was to control the case so far as this court is concerned. As we adhere to the opinion delivered at that time, it is unnecessary to re-examine the case now. The trial court followed our decision, and the judgment and order denying the motion for a new trial on the minutes of the court should be affirmed, with costs.